ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the after-final papers filed 8/22/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 5/20/2022 listed below have been reconsidered as indicated.
a)	The objection to the drawings is withdrawn.

b)	The rejections of: claims 1, 7, 16-17 and 19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,098,369 B2; claims 3-6, 8, 10-11, 13-18 and 20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,098,369 B2 in view of Barbie (WO 2016/112172 A1); claims 2, 7 and 9 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,098,369 B2 in view of Astolfi (Lab Chip. 2016. 16:312-325); and claim 12 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,098,369 B2 in view of Nakamura (Life Sciences. 2002. 70:791-79800), are withdrawn in view of the terminal disclaimer filed on 8/22/2022 and approved on 8/23/2022.

c)	The provisional rejections of: claims 1-2 and 5-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-15 and 71 of copending Application No. 17/379,918 (reference application); and claims 3-4 and 16-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-15 and 71 of copending Application No. 17/379,918 in view of Barbie (WO 2016/112172 A1; effective filing date of 1/7/2015 and/or 11/25/2015), are withdrawn in view of the terminal disclaimer filed on 8/22/2022 and approved on 8/23/2022.

Claim Interpretation
	The term “tumor cell spheroid” is interpreted in view of the specification, which explicitly defines the term on page 19, lines 5-6 as:
The term “tumor spheroid,” or “tumor cell spheroid” as used herein, refers to an aggregation of tumor cells constituting a small mass, or lump of tumor cells.

The specification then describes a range of sizes in terms of diameters for the tumor spheroids. The Examiner has interpreted the term in view of applicant’s own definition of the term “tumor spheroid” as specified in the specification and the claims are interpreted in view of this explicit definition.

	The methods of claim 1 are different from prior art methods in which single cells are seeded directly into a biocompatible gel in a three-dimensional device and then grown into spheroids, followed by treatments, manipulations and/or analysis. The claimed methods are distinguished because the claims require first obtaining the tumor spheroids and then suspending an aliquot of the tumor spheroids in a biocompatible gel.
	
	Claim 1 requires quantitating total fluorescence using a camera emitted by the first and second fluorophore dyes in the first and second aliquots. The step is interpreted as collecting and analyzing the amount of fluorescence emitted within the entirety of the first and second three-dimensional microfluidic devices by the first and second fluorophore dyes. The step can be performed for example by measuring the total cell area of each dye (p. 49, lines 11-12). See also, p. 3, line 1 to p. 4, line 11; p. 24, lines 8-17; and p. 28, line 7-25.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Barbie and Hsieh or Shin in view of Kondo represent the closest prior art but there is no reasonable expectation of success that one could quantitate the total fluorescence from the tumor spheroids as described in the claimed methods.
Furthermore, none of the cited references teaches quantitating the total fluorescence the first and second fluorophore dyes in the primary patient-derived tumor cell spheroids in aliquots that are within the three-dimensional microfluidic devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634